Citation Nr: 1757016	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-09 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for cardiomyopathy with left atrium enlargement and congestive heart failure, to include as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Doug Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1982 until October 1989, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 and February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Subsequently, the appeal was transferred to the Atlanta, Georgia RO.  

The Veteran testified before the undersigned Veterans Law Judge in December 2016.  A transcript of the hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims require further development.  

In regards to his hypertension, the Veteran has not been afforded a VA examination and nexus opinion.  The Veteran continues to report symptoms and receive treatment.  However, he has not been evaluated.  

In regards to his cardiomyopathy, the Veteran has not been afforded a VA examination.  The Veteran contends that his heart disability is related to his hypertension.  The Board finds a medical examination is necessary to address his contentions, determine a diagnosis, and potentially link his disability is related to service or his service-connected disabilities.  


Accordingly, the case is REMANDED for the following action:

1.  Ensure all outstanding VA records are associated with the claims file, specifically to include records since July 2017.  

2.  After completing the preceding development, schedule the Veteran for a VA examination with an appropriate examiner for his hypertension.

The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

After a complete review of the record, the examiner is asked to: 

A.  Determine the nature and etiology of the Veteran's hypertension.  The examiner must include an opinion as to whether is as likely as not (50 percent or more probability) that the Veteran's hypertension is related to service.  

B.  Determine whether it is at least likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by or aggravated by (worsened beyond normal progression) any service-connected disabilities.  

In doing so, please reconcile the opinion with all evidence of record, and particular attention is called to the following:

*February 1987 service treatment record noting a blood pressure reading of 142/80.  

*May 1987 service treatment record indicating a blood pressure reading of 138/98.  

*December 2009 letter from Dr. John Ross stating that the Veteran's hypertension led to his cardiomyopathy.  

*Morehouse Medical Associates Records.

3.  Schedule the Veteran for a VA examination with an appropriate examiner for his heart disability.

The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

After a complete review of the record, the examiner is asked to: 

A.  Determine the nature and etiology of the Veteran's heart disability, including all heart-related diagnoses.  The examiner must include an opinion as to whether is as likely as not (50 percent or more probability) that any diagnosed heart disability is related to service.  

B.  Determine whether it is at least likely as not (50 percent or greater probability) that the Veteran's heart disability was caused by or aggravated by (worsened beyond normal progression) any service-connected disabilities, to specifically include hypertension.  

In doing so, please reconcile the opinion with all evidence of record, and particular attention is called to the following:

*December 2009 letter from Dr. John Ross stating that the Veteran's hypertension led to his cardiomyopathy.  

*Morehouse Medical Associates Records.

A complete rationale for any opinion expressed should be included in the examination report.

4.  After completion of the above and any other development deemed necessary, readjudicate the issues on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




